Title: To John Adams from Timothy Pickering, 19 September 1796
From: Pickering, Timothy
To: Adams, John



Dear Sir,
Philadelphia Septr. 19. 1796.

The President set out early this morning for Mount Vernon; and soon after, his address to the people of the United States appeared in Claypoole’s news-paper. Of this public declaration, that he will not be a candidate for the office of President, at the ensuing election, I supposed it would be grateful to you to receive the earliest advice. The sentiments he has expressed on the occasion may be imagined to be interesting: The news-paper is inclosed.
With sincere respect & esteem / I am, dear sir, / your obt. servant
T. Pickering